 

 

 

 

 

 

 

| USDC SDNY
| DOCUMENT
|| ELECTRONICALLY FILED
DOC #
UNITED STATES DISTRICT COURT DATE FILED: 373 - 2222.
SOUTHERN DISTRICT OF NEW YORK
X
JOANNA REESE on behalf ofa minor O.R., — : 19 Civ. 1547 (JMF) (RWL)
Plaintiff, . ORDER
- against -
COMMISSIONER OF SOCIAL SECURITY,
Defendant. :
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

On February 24, 2020, Defendant Commissioner filed a motion to reverse and
remand for further administrative proceedings the Commissioner's decision denying
Plaintiff's claim for Social Security Disability benefits for the reason that the Administrative
Law Judge overlooked certain evidence in the record. In situations such as this, the
parties may, and often do, agree by stipulation for the matter to be reversed and
remanded without need for further briefing. By Order date February 25, 2020, the Court
directed Defendant to notify the Court (1) whether Defendant has sought and obtained
Plaintiffs agreement with the proposed relief; (2) if so, whether the parties will file a
stipulation to that effect; and (3) if not, why not. By letter dated March 2, 2020, Defendant
notified the Court that Defendant had attempted to speak with Plaintiff by telephone but
that Plaintiff declined to do so.

Accordingly, by March 17, 2020,Plaintiff Joanna Reese shall inform the Court by
letter whether she agrees to having the decision of the Commissioner of Social Security
reversed and remanded for further proceedings. If Plaintiff does not agree to reversal
and remand, her papers in opposition to the Commissioner's motion will remain due by

April 24, 2020.
SO ORDERED.

ff

o

fot io ove
a vw

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: March 3, 2020
New York, New York

Copies transmitted to all counsel of record and mailed to:
Joanna Reese

4416 Matilda Avenue, Apt. 2
Bronx, NY 10470
